DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/21 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirahara et al, US Pub. 2007/0080804, cited by the applicant.
Regarding claims 1, 10, and 18, Hirahara et al disclose systems and methods for enhanced RFID tag performance comprising: (figs 10-11 and paragraphs 0054-0060) a system for improving radio frequency (RF) readability of a volume of RFID lagged items having: a container (822) containing the volume of RFID tagged (24 A,B) items (690);a spacing device 
Regarding claims 2, 11, the spacing device is positioned in the middle of the container (see fig. 10).
Regarding claims 3, 12, 19, the spacing device has a low dielectric constant (see paragraph 0056).
Regarding claims 8-9, 16-17, the antenna is a far field antenna and the repeaters 726 represent reflection amplifiers (fig. 11, paragraphs 0058-0059).
Regarding claim 13, fig. 10 shows that spacing device is attached to the container in such a way that a portion of the spacing device moves relative to the container when the container moves.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oliver, DE 102006011322, cited by the applicant.
Regarding claims 1, 10, and 18, Hirahara et al disclose systems and methods for enhanced RFID tag performance comprising: (figs 1-3 and paragraphs 00119-0023) a system for improving radio frequency (RF) readability of a volume of RFID lagged items having: a container containing the volume of RFID tagged items; a spacing device positioned inside the 
Regarding claims 2, 11, the spacing device is positioned in the middle of the container (see fig. 10).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, 12, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shanks et al, US Pub. 2008/0129453, cited by the applicant.
Regarding claims 1, 10, and 18, Shanks et al disclose a method and system for an RFID waveguide for reading items in stacks comprising: (figs 7-8 and paragraphs 00164-00179) a system for improving radio frequency (RF) readability of a volume of RFID lagged items having: a container containing the volume of RFID tagged items; a spacing device positioned inside the container, the spacing device propagates RF signals; and a reader system positioned outside of the container.
Regarding claims 3, 12, 19, the spacing device has a low dielectric constant (see paragraph 0020).
Regarding claims 4-5, wherein the spacing device is a metal component and further wherein the space exists between a surface of the spacing device and surface of the container, attached to the container (paragraph 0134-135; figs 3-5B, a metallic wall or layer maybe used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara in view of Oliver. The teachings of Oliver have been discussed above.
Regarding claims 6-7, 15, and 20, Oliver discloses that the spacing device may be a reflector (abstract, paragraphs 0024-0026), but fails to disclose the shape of the reflector. However, the specific shape of the reflector is a matter of engineering choice for meeting specific customer requirements based on the dimension of the container and/or package. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claim 14, Oliver fails to provide a marking (i.e. a barcode) for identifying the spacing device. However, it is common practice in the art to use marking, such barcode and other 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The claims have been rejected based on the international search report filed 11/23/20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876